ICJ_135_PulpMills_ARG_URY_2006-07-13_ORD_01_NA_01_FR.txt. 136




            DÉCLARATION DE M. LE JUGE RANJEVA



   Je souscris aux conclusions de la Cour selon lesquelles il n’y a pas lieu
d’indiquer les mesures conservatoires sollicitées par la Partie demande-
resse. Je considère cependant comme insatisfaisante la démarche de la
Cour qui met l’accent sur les limites des arguments du demandeur en
reprochant à ce dernier de ne pas avoir suffisamment étayé ceux-ci. Si
l’observation peut paraître fondée dans les faits, elle ne donne pas entière
satisfaction au regard du régime de l’indication des mesures conserva-
toires. En effet, l’arrêt dans l’affaire LaGrand (Allemagne c. Etats-Unis
d’Amérique) a mis en évidence l’obligation qu’ont les parties de respecter
les mesures conservatoires indiquées par la Cour ; ce rappel a contribué à
lever l’ambiguïté qui marquait la question de l’applicabilité des disposi-
tions de l’article 94 de la Charte des Nations Unies aux ordonnances indi-
quant des mesures conservatoires. Ces dernières sont des décisions judi-
ciaires revêtues à l’égard des parties d’un caractère obligatoire, en
attendant l’arrêt définitif.
   L’examen de l’urgence, sous l’angle du risque de préjudice irréparable
en cas de non-indication de mesures conservatoires, représente le centre
de gravité de l’ordonnance et est au cœur de son économie générale.
Mais, le caractère obligatoire de la décision indiquant les mesures conser-
vatoires impose à la Cour de veiller à ce que celle-ci ne puisse être consi-
dérée comme un jugement provisoire susceptible d’hypothéquer pour le
futur les analyses et la décision sur le fond. L’examen des effets de ces
mesures ne suffit pas, en soi, pour écarter une telle éventualité ; aussi, cet
examen doit-il être complété par l’analyse de l’objet même des mesures
sollicitées.
   Il revient au juge de confronter, in limine, l’objet de ces mesures avec
celui des demandes au principal et d’écarter ainsi les demandes directes,
ou parfois indirectes, tendant en réalité à ce qu’un jugement provisoire
soit rendu. Une telle démarche est de nature, d’une part, à clarifier les
relations entre la procédure incidente et la procédure principale dans la
mesure où la Cour, en statuant au fond, n’est pas liée par les mesures
conservatoires et, d’autre part, à limiter la procédure incidente à l’examen
des seuls chefs urgents de la demande.

                                            (Signé) Raymond RANJEVA.




27

